Case 2:17-cr-20614-LJM-EAS. ECF No. 45 filed 11/29/18 aa 1of4 qf
| LC

, @&¢
UNITED STATES DISTRICT COURT  %Q_% ;
EASTERN DISTRICT OF MICHIGAN 3, %, &
SOUTHERN DIVISION 959, °Y

UNITED STATES OF AMERICA, SC

Plaintiff, — .
Case No. 17-cr-20614
Vv.

Hon. Laurie J. Michelson
VICNICHOLUS SHORTER-HA YES,

Defendant. a
/

 

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

Pursuant to 28 U.S.C. § 2241(c)(5) and Local Rule 72.1(a)(2)(L), the United
States of America hereby petitions the court for a writ of habeas corpus ad
prosequendum for defendant, VICNICHOLUS SHORTER-HAYES (MDOC #:
700794), and states:

1. Defendant is charged in this case with, 18 U.S.C. § 922(g)(1): Felon in

possession of a firearm.

2. Defendant is currently incarcerated at Egeler Reception & Guidance

Center (RCG), 3855 Cooper St., Jackson MI 49201-7547, in connection with a

different case, and is in the custody of the Michigan Department of Corrections.
Case 2:17-cr-20614-LJM-EAS ECF No. 45 filed 11/29/18 PagelD.153 Page 2 of 4

3. Defendant's Sentencing in this case has been scheduled for Monday,
J anuary 14, 2019 at 10:00 a.m. in front of the Honorable Laurie J. Michelson,
in the Theodore Levin U. S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan, 48226. A writ of habeas corpus ad prosequendum 1S necessary to
secure defendant’s presence at that proceeding.

_ WHEREF ORE, the government requests this Court order the issuance’ ofa
writ of habeas corpus ad prosequendum directing the Michigan Department of |
Corrections, the United States Marshals Service, and any other interested federal
law enforcement officer to produce VICNICHOLUS SHORTER-HAYES before oo
the judicial officer and at the place and time stated above.

\ Respectfully submitted,
MATTHEW SCHNEIDER

United States Attorney ,

s/ Amanda Jawad
Amanda Jawad |
Assistant United States Attorney
211 W. Fort Street, Suite 2001

| Detroit, MI 48226

“y - Email: Amanda.jawad@usdoj.gov
(313) 226-9116 |
NY5141155

Date: November 29, 2018

~
Case 2:17-cr-20614-LJM-EAS -ECF No. 45 filed 11/29/18 PagelD.154 Page 3of4
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
~ SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plainttt . _ Case No. 17-cr-20614
Vv. : Hon. Laurie J. Michelson

VICNICHOLUS SHORTER-HAYES,

Defendant.
/

 

ORDER
~ Pursuant to 28 U.S.C. § 2241(c)(5) and Local Rule 72.1(a)(2)(L), it is hereby
ordered that the government's Petition for Writ of Habeas Corpus ad
Prosequendum be granted and that the Clerk of the Court issue a writ of habeas |

corpus ad prosequendum in accordance with the government's petition. —

‘sid flicd

HONORABLE ELIZABETH STAFFORD
United States Magistrate Judge

NOV 29 2018 | :
Date: ‘
Case 2:17-cr-20614-LJM-EAS ECF No. 45 filed 11/29/18 PagelD.155 Page 4 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 17-cr-20614
Ve :
Sos | ~ Hon. Laurie J. Michelson
_. VICNICHOLUS SHORTER-HAYES,

Defendant.
/

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

' TO: Warden, Sheriff or Jailor at the Egeler Reception And Guidance
Center, or any other Michigan State Corrections Facility, the United
States Marshals Service, and any other interested federal law
enforcement officer.

Pursuant to the foregoing petition and order, you are directed to produce
defendant, VICNICHOLUS SHORTER-HAYES (MDOC #: 700794) before the
~ Honorable Laurie J. Michelson, in the Theodore Levin US. Courthouse, 231 W.
Lafayette Boulevard, Detroit, Michigan, 48226 on Monday, January 14, 2019, at
10:00 a.m. for his Sentencing in this case; and you are also directed to return —
~ VICNICHOLUS SHORT ER-HAYES. to the facility in which he is currently

incarcerated when his presence before this Court is no longer required.

DAVID J. WEAVER
Clerk ~

By: — A, fe-
Deputy Clerk.
' (Seal) |

 
